Name: Commission Regulation (EEC) No 2891/80 of 7 November 1980 derogating from Regulation (EEC) No 2730/79 laying down common detailed rules for the application of the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 299/ 10 Official Journal of the European Communities 8 . 11 . 80 COMMISSION REGULATION (EEC) No 2891 /80 of 7 November 1980 derogating from Regulation (EEC) No 2730/79 laying down common detailed rules for the application of the system of export refunds on agricultural products No 2674/80 (21 ), lays down that no refund shall be granted in respect of products which are sold or distri ­ buted on board ship and which are liable subsequently to be reintroduced into the Community free of duty ; Whereas the Council has laid down rules on the matter ; whereas, in consequence , export refunds were introduced for the products in question until 31 October 1980 ; whereas this period was considered at the time sufficient for the purpose of acquiring appro ­ priate experience of the application of that provision ; whereas it nevertheless appears that an extension of the period is necessary ; THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( 5 ), as last amended by Regulation ( EEC) No 1 870/80 (2 ), and in particular Articles 16 (6) and 24 thereof, and the corresponding provisions of the other Regulations on the common organization of the market in agricultural products , Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds ( 3 ), and in particular the second subparagraph of Article 8 (2 ) and Article 8 (3 ) thereof, and the corresponding provi ­ sions of Regulations No 142/67/EEC (4 ) (colza, rape and sunflower seeds ), No 171 /67/EEC ( 5 ) (olive oil ), (EEC) No 766/68 ( 6 ) (sugar), (EEC) No 876/68 ( 7) (milk and milk products), (EEC) No 885/68 (8 ) (beef and veal), (EEC) No 2518 /69 (9 ) (fruit and vegetables ), (EEC) No 326/71 ( 10 ) ( raw tobacco), (EEC) No 2743/75 ( u ) (cereal-based compound feedingstuffs ), (EEC) No 2744/75 ( 12 ) (products processed from cereals and rice), (EEC) No 2768 /75 ( u) ( pigmeat), (EEC) No 2774/75 ( 14 ) (eggs), (EEC) No 2779/75 ( » 5 ) (poultrymeat), (EEC) No 1 10/76 ( lb) ( fishery products ), (EEC) No 1431 /76 C 7) ( rice ), (EEC) No 51 9/77 ( is ) (products processed from fruit and vegetables), and ( EEC) No 345/79 (^) (wine), Whereas Article 17 of Commission Regulation (EEC) No 2730/79 ( 20 ), as last amended by Regulation (EEC) Whereas the relevant management committees have not delivered an opinion within the time limit set by their chairmen , HAS ADOPTED THIS REGULATION : Article 1 Application of Article 17 of Regulation (EEC) No 2730/79 is hereby suspended until 31 December 1980 .(') OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( J OJ No L 184. 15 . 7 . 1980 , p . 1 . ( 3 ) OJ No L 281 , 1 . 1 1 . 1975 , p. 78 . ( 4 ) OJ No 125 , 26 . 6 . 1967 , p . 2461 /67 . ( 5 ) OJ No 130 , 28 . 6 . 1967 , p . 2600 /67 . ( 6 ) OJ No L 143 , 25 . 6 . 1968 , p. 6 . Article 2(7) OJ No L 155 , 3 . 7 . 1968 , p . 1 . s ) OJ No L 156 , 4 . 7 . 1968 , p . 2 . ( 9 ) OJ No L 318 . 18 . 12 . 1969 , p . 17 . ( 10 ) OJ No L 39 , 17 . 2 . 1971 , p . 1 . (") OJ No L 281 , 1 . 1 1 . 1975 , p . 60 . ( 12 ) OJ No L 281 , 1 . 1 1 . 1975 , p . 65 . (&gt; 3 ) OJ No L 282, 1. 11 . 1975 , p . 39 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. ( 14 ) OJ No L 282, 1 . 11 . 1975 , p . 68 . ( 15 ) OJ No L 282, 1 . 11 . 1975 , p . 90 . ( Ib ) OJ No L 20 , 28 . 1 . 1976 , p . 48 . ( 17 ) OJ No L 166 , 25 . 6 . 1976 . p . 36 . ( 18 ) OJ No L 73 , 21 . 3 . 1977 , p . 24 . ( 19 ) OJ No L 54 , 5 . 3 . 1979 , p . 69 . ( «) OJ No L 317, 12 . 12 . 1979 , p . 1 . It shall apply with effect from 1 November 1980 . (- 1 ) OJ No L 274, 18 . 10 . 1980, p. 11 . 8 . 11 . 80 Official Journal of the European Communities No L 299/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 1980 . For the Commission Finn GUNDELACH Vice-President